UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            4/8/20
 COMPASS PRODUCTIONS INTERNATIONAL LLC,
                                                                     18-CV-12296 (VM) (BCM)
                 Plaintiff,
                                                                     ORDER
 -against-
 CHARTER COMMUNICATIONS, INC.,
                 Defendant.

       BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during the telephonic conference conducted on April

8, 2020, it is hereby ORDERED that:

       1. Deposition Schedule. The deadline for fact depositions remains May 26, 2020 (see Dkt.

             Nos. 42, 43), except as to defendant's employees Paul Cancienne and Catherine

             Bohigian, who are facing additional demands on their time during the COVID-19

             pandemic as members of defendant's governmental affairs unit, and non-party

             witnesses Howard Friedman and Michael Fragan, who have been or will be served with

             subpoenas and will likely be represented by their own counsel. These depositions shall

             be scheduled and completed no later than June 19, 2020. The parties shall provide at

             least one week's notice, in advance of each deposition, whether that deposition will be

             a 3-hour deposition or a full-day deposition. (See Dkt. No. 23 ¶ 6(c)(iv).)

       2. Tom Rutledge. Defendant's Chief Executive Officer Tom Rutledge shall not be among

             the five deposition witnesses permitted to plaintiff.

       3. Remote Depositions. The depositions shall be conducted remotely (see Dkt. No. 43)

             unless the parties, the relevant witness, and the deposition officer agree that a non-

             remote deposition would be safe from a public health standpoint. In accordance with

             the parties' agreement during today's conference, the court reporter may be given a copy
         of the video recording (of any videotaped deposition) and may review the video

         recording to improve the accuracy of any written transcript. The parties shall stipulate

         to this agreement on the record at the outset of each videotaped deposition.

      4. Additional Document Searches - Bliesmer and Unruh. Defendant shall promptly search

         the email files of Mark Bliesmer (for the period May 2016) and Julie Unruh (for the

         period May-June 2016) and shall produce all emails (including attachments) to or from

         these custodians during the specified period that discuss or attach any version (in any

         file format) of the spreadsheet appearing (among other places) at Dkt. No. 45-3, ECF

         page 48.

      5. Status Conference. The next telephonic status conference before Judge Moses will take

         place on June 3, 2020, at 11:00 a.m. No later than May 27, 2020, the parties shall file

         a joint letter updating the Court on the status of discovery, as well as any settlement

         efforts. At 11:00 a.m. on June 3, 2020, the parties shall call into the below

         teleconference:

                    Call in number:        888-557-8511
                    Access Code:           7746387

Dated: New York, New York                  SO ORDERED.
       April 8, 2020


                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
